Citation Nr: 1343074	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased, initial (compensable) rating for gastroesophageal reflux disease (GERD) to January 1, 2004, and entitlement to a disability rating in excess of 10 percent from January 2, 2004. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to March 1974. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which, in part, denied service connection for a stomach disorder.  

The Board remanded the claim in April 2007 and September 2008 for further development and consideration.  A September 2010 rating decision granted service connection for GERD.  The Veteran continues to appeal for a higher initial rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

Since the Veteran is represented in this appeal by a private attorney, the appeal is REMANDED directly to the RO.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's attorney asserts that the Veteran is entitled to an increased, initial rating of 30 percent.  In the alternative, she argues that the claim should be remanded for development of additional evidence and another examination.  

The United States Court of Veterans Appeals (Court) has held that the duty to assist the veteran in obtaining and developing available facts and evidence includes obtaining a thorough and contemporaneous medical examination that considers the prior medical treatment records.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2 (2012), see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  

The latest VA compensation examination of record conducted in May 2012 was prepared without a review of the Veteran's claims file.  In addition, one of the criteria for an increased rating is the degree the gastrointestinal condition impairs the Veteran's overall health.  However, the examination report does not address this question.  

The Veteran cancelled a scheduled esophagogastroduodenoscopy (EGD) in July 2010 which was requested in conjunction with a VA compensation examination.  An August 2011 VA treatment note indicates that an EGD was conducted ten years ago and the Veteran was not interested in another EGD.  However, the Veteran's attorney requests that the Veteran be afforded an EGD.  Therefore, the examiner who conducts the VA examination will be directed to consider the need for such procedure.  Finally, the Veteran's attorney notes that the latest VA examination is inadequate because the Veteran takes medication for pain, and one of the criteria for an increased rating is the presence of substernal arm or shoulder pain.  The Veteran's attorney appears to be implying that the medication is for substernal arm or shoulder pain.  Although the latest VA examination indicated that substernal arm or shoulder pain was noted to be absent, the examiner did not address the type of pain for which the Veteran was taking medication.  Accordingly, the examiner who conducts the VA examination should identify the pain for which the Veteran takes medication and should specifically note whether the Veteran experiences substernal arm or shoulder pain.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records since August 2012 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After completion of item 1 above, schedule the Veteran for a VA medical examination to assess the manifestations and extent of symptomatology associated with his service-connected GERD.  All indicated tests and studies are to be performed.  Specifically, the examiner should consider if an EGD is medically necessary, and if so the Veteran should be afforded the opportunity to undergo such procedure.  In conjunction with the examination, the claims file should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any pertinent lay history provided by the Veteran should be provided in the examination report and considered when providing conclusions and opinions.

The examiner is asked to identify, by diagnosis, any currently manifested gastrointestinal disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  The examiner should specifically discuss whether the Veteran's GERD is manifested by symptomatology such as: persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal arm or shoulder pain; diarrhea and constipation, vomiting, material weight loss, hematemesis, melena; and moderate anemia.  

The examiner is asked to assess overall, whether the Veteran's manifestations and symptoms of GERD are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment associated with the Veteran's service-connected GERD.  

3.  After conducting any additional development deemed necessary, the issue remaining on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his attorney, and afford them an opportunity to respond.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

